947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.In re Patrick C. LYNN, Petitioner.In re Patrick C. LYNN, Petitioner.
Nos. 91-8046, 91-8048 and 91-8060.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Oct. 31, 1991.

On Petitions for Writs of Mandamus.
Patrick C. Lynn, petitioner pro se.
PETITIONS DENIED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Patrick Lynn, a South Carolina prisoner, filed these mandamus petitions in this Court seeking various forms of relief with regard to several actions pending in the District of South Carolina.   Specifically, he seeks recusal of the district court judge, permission to file an interlocutory appeal, an order directing that an evidentiary hearing be held, and injunctive relief.   He also claims that the district court has unduly delayed acting on several cases before it and has delayed filing at least one new action pending prefiling review.


2
To the extent that he seeks an order directing the district court judge to recuse himself, Lynn has alleged no specific facts in support of his conclusory allegation of extrajudicial bias or prejudice.   Absent such an allegation an order directing recusal is not warranted.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).


3
Further, with regard to Lynn's requests for injunctive relief, an evidentiary hearing, and permission to file an interlocutory appeal,* there are other means by which his claims may be redressed, including awaiting the district court's ruling on his pending cases and appealing such rulings if they are not favorable.   Therefore, mandamus relief is denied on those claims.   In re Beard, 811 F.2d at 826 (mandamus relief not available when there are other means of obtaining requested relief);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus relief not to be used as a substitute for appeal).


4
Finally, to the extent that Lynn claims undue delay by the district court in deciding his actions and conducting prefiling review, these claims are without merit.   The district court has acted as expeditiously as possible given the number of cases filed by Lynn.


5
We deny Lynn's motion for appointment of counsel before this Court and his motion for an order directing the district court to send copies of exhibits to this Court.   Although we grant leave to appeal in forma pauperis, we deny the petitions.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


6
PETITIONS DENIED.



*
 To the extent that Lynn seeks in 91-8046 to appeal under 28 U.S.C. § 1292(a)(1), the district court has not yet entered an order denying injunctive relief, so no appeal may be taken under that section